As filed with the Securities and Exchange Commission on November 9, 2011 Registration No.333-171526 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Post Effective AmendmentNo.2 to FormS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CCO Holdings, LLC and CCO Holdings Capital Corp. (Exact name of registrants as specified in their charters) Charter Communications, Inc. (Exact name of registrant guarantor as specified in its charter) Delaware 03-0511293 Delaware 13-4257703 Delaware 43-1857213 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St.Louis, Missouri 63131 (314)965-0555 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Richard R. Dykhouse Senior Vice President, General Counsel and Corporate Secretary 12405 Powerscourt Drive St.Louis, Missouri 63131 (314) 965-0555 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Christian O. Nagler Kirkland & Ellis LLP 601 Lexington Avenue New York, New York 10022-4611 (212) 446-4800 Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.þ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Amount of Title of Each Class of Amount to be Offering Price Aggregate Registration Securities to be Registered Registered Per Unit Offering Price Fee (1) Senior Debt Securities Guarantee of Senior Debt Securities(2) An unspecified aggregate initial offering price or number of the securities of each identified class is being registered as may from time to time be at unspecified prices. In accordance with Rules456(b) and 457(r), the Registrant is deferring payment of all the registration fee. Pursuant to Rule457(n) under the Securities Act, no separate filing fee is required for the guarantee. PARTII INFORMATION NOT REQUIRED IN PROSPECTUS Item14. Other Expenses of Issuance and Distribution. The following table shows the costs and expenses payable in connection with the sale and distribution of the securities being registered. All amounts except the SEC registration fee are estimated. Amount SEC registration fee $ * Accounting fees and expenses Legal fees and expenses ** Printing fees and expenses ** Total $ * In accordance with Rule456(b) and 457(c), we are deferring payment of the registration fee. ** These fees are calculated based on the securities offered and the number of issuances and accordingly cannot be estimated at this time. Item15. Indemnification of Directors and Officers. Indemnification Under the Limited Liability Company Agreement of CCO Holdings The limited liability company agreement of CCO Holdings provides that the members, the manager, the directors, their affiliates or any person who at any time serves or has served as a director, officer, employee or other agent of any member or any such affiliate, and who, in such capacity, engages or has engaged in activities on behalf of CCO Holdings, shall be indemnified and held harmless by CCO Holdings to the fullest extent permitted by law from and against any losses, damages, expenses, including attorneys’ fees, judgments and amounts paid in settlement actually and reasonably incurred by or in connection with any claim, action, suit or proceeding arising out of or incidental to such indemnifiable person’s acts or omissions on behalf of CCO Holdings. Notwithstanding the foregoing, no indemnification is available under the limited liability company agreement in respect of any such claim adjudged to be primarily the result of bad faith, willful misconduct or fraud of an indemnifiable person. Payment of these indemnification obligations shall be made from the assets of CCO Holdings and the members shall not be personally liable to an indemnifiable person for payment of indemnification. Indemnification Under the Delaware Limited Liability Company Act Section18-108 of the Delaware Limited Liability Company Act authorizes a limited liability company to indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever, subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement. Indemnification Under the By-Laws of CCO Holdings Capital The bylaws of CCO Holdings Capital require CCO Holdings Capital, to the fullest extent authorized by the Delaware General Corporation Law, to indemnify any person who was or is made a party or is threatened to be made a party or is otherwise involved in any action, suit or proceeding by reason of the fact that he is or was a director or officer of CCO Holdings Capital or is or was serving at the request of CCO Holdings Capital as a director, officer, employee or agent of another corporation, partnership, joint venture, trust, employee benefit plan or other entity or enterprise, in each case, against all expense, liability and loss (including attorneys’ fees, judgments, amounts paid in settlement, fines, ERISA excise taxes or penalties) reasonably incurred or suffered by such person in connection therewith. II-1 Indemnification Under the Delaware General Corporation Law Section145 of the Delaware General Corporation Law, authorizes a corporation to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that the person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorneys’ fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by the person in connection with such action, suit or proceeding, if the person acted in good faith and in a manner the person reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal action or proceeding, had no reasonable cause to believe the person’s conduct was unlawful. In addition, the Delaware General Corporation Law does not permit indemnification in any threatened, pending or completed action or suit by or in the right of the corporation in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation, unless and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability, but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses, which such court shall deem proper. To the extent that a present or former director or officer of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to above, or in defense of any claim, issue or matter, such person shall be indemnified against expenses, including attorneys’ fees, actually and reasonably incurred by such person. Indemnity is mandatory to the extent a claim, issue or matter has been successfully defended. The Delaware General Corporation Law also allows a corporation to provide for the elimination or limit of the personal liability of a director to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, provided that such provision shall not eliminate or limit the liability of a director a.for any breach of the director’s duty of loyalty to the corporation or its stockholders, b.for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, c.for unlawful payments of dividends or unlawful stock purchases or redemptions,or d.for any transaction from which the director derived an improper personal benefit. These provisions will not limit the liability of directors or officers under the federal securities laws of the United States. Indemnification Under Charter Indemnification Agreements Charter has entered into indemnification agreements that require us to indemnify each of our directors and officers to the fullest extent permitted by law for any claims made against each of these persons because he or she is, was or may be deemed to be a stockholder, director, officer, employee, controlling person, agent or fiduciary of Charter or any of our subsidiaries. We are obligated to pay the expenses of these persons in connection with any claims that are subject to the agreement. Item16. Exhibits and Financial Statement Schedules. Reference is made to the ExhibitIndex filed as part of this Registration Statement. Item17. Undertakings (a)The undersigned registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to the Registration Statement: (i)To include any prospectus required by Section10(a)(3) of the Securities Act; (ii)To reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or most recent post-effective amendment thereof) which, individually or in the aggregate, represent II-2 a fundamental change in the information set forth in the Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement;and (iii)To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided, however, that paragraphs (a)(1)(i), (a)(1)(ii) and (a)(1)(iii) do not apply if the Registration Statement is on FormS-3 and the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to Section13 or Section15(d) of the Exchange Act that are incorporated by reference in the Registration Statement, or is contained in a form of prospectus filed pursuant to Rule424(b) that is part of the registration statement. (2)That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof;and (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4)That, for the purpose of determining liability under the Securities Act to any purchaser: (i)Each prospectus filed by a registrant pursuant to Rule424(b)(3) shall be deemed to be part of the registration statement as of the date the filed prospectus was deemed part of and included in the registration statement;and (ii)Each prospectus required to be filed pursuant to Rule424(b)(2), (b)(5) or (b)(7) as part of a registration statement in reliance on Rule430B relating to an offering made pursuant to Rule415(a)(1)(i), (vii)or (x)for the purpose of providing the information required by section10(a) of the Securities Act shall be deemed to be part of and included in the registration statement as of the earlier of the date such form of prospectus is first used after effectiveness or the date of the first contract of sale of securities in the offering described in the prospectus. As provided in Rule430B, for liability purposes of the issuer and any person that is at that date an underwriter, such date shall be deemed to be a new effective date of the registration statement relating to the securities in the registration statement to which that prospectus relates, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. Provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such effective date, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such effective date. (iii)Each prospectus filed pursuant to Rule424(b) as part of a registration statement relating to an offering, other than registration statements relying on Rule430B or other than prospectuses filed in reliance on Rule430A, shall be deemed to be part of and included in the registration statement as of the date it is first used after effectiveness. Provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such first use, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such date of first use. (5)That, for the purpose of determining liability of the registrant under the Securities Act to any purchaser in the initial distribution of the securities: the undersigned registrant undertakes that in a primary II-3 offering of securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i)Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule424; (ii)Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; (iii)The portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant;and (iv)Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. (b)The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the registrant’s annual report pursuant to section13(a) or section15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to section15(d) of the Securities Exchange Act of 1934)that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)Insofar as indemnification for liabilities arising under the Securities Act of 1933may be permitted to directors, officers, and controlling persons of the registrants pursuant to the foregoing provisions, or otherwise, the registrants have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities, other than the payment by the registrants of expenses incurred or paid by a director, officer, or controlling person of the registrants in the successful defense of any action, suit or proceeding, is asserted by such director, officer, or controlling person in connection with the securities being registered, the registrants will, unless in the opinion of their counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by them is against public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issue. II-4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrants have duly caused this registration statement to be signed on their behalf by the undersigned, thereunto duly authorized, in the County of Saint Louis, State of Missouri, on November 9, 2011. CHARTER COMMUNICATIONS, INC. Registrant By: /s/Kevin D. Howard Kevin D. Howard Senior Vice President-Finance, Controller and Chief Accounting Officer CCO HOLDINGS, LLC, Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager By: /s/Kevin D. Howard Kevin D. Howard Senior Vice President-Finance, Controller and Chief Accounting Officer S-1 POWER OF ATTORNEY Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated below. Signature Title Date * President, Chief Executive Officer and November 9, 2011 Michael J. Lovett Director (Principal Executive Officer) * Executive Vice President and Chief November 9, 2011 Christopher L. Winfrey Financial Officer (Principal Financial Officer) * Senior Vice President – Finance, November 9, 2011 Kevin D. Howard Controller and Chief Accounting Officer (Principal Accounting Officer) * Director November 9, 2011 Robert Cohn * Director November 9, 2011 W. Lance Conn * Director November 9, 2011 Darren Glatt * Director November 9, 2011 Craig A. Jacobson * Director November 9, 2011 Bruce A. Karsh * Director November 9, 2011 David C. Merritt * By: /s/ Richard R. Dykhouse As attorney-in-fact S-2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrants have duly caused this registration statement to be signed on their behalf by the undersigned, thereunto duly authorized, in the County of Saint Louis, State of Missouri, on November 9, 2011. CCO HOLDINGS CAPITAL CORP. Registrant By: /s/Kevin D. Howard Kevin D. Howard Senior Vice President-Finance, Controller and Chief Accounting Officer POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints Gregory L. Doody, Richard R. Dykhouse and Paul J. Rutterer, and each of them singly, his or her true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement and any and all additional registration statements pursuant to Rule462(b) of the Securities Act of 1933, as amended, and to file the same, with all exhibits thereto, and all other documents in connection therewith, with the SEC, granting unto each said attorney-in-fact and agents full power and authority to do and perform each and every act in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or either of them or their or his or her substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated below on behalf of each of the registrants. Signature Title Date * President, Chief Executive Officer November 9, 2011 Michael J. Lovett (Principal Executive Officer) * Executive Vice President and Chief November 9, 2011 Christopher L. Winfrey Financial Officer (Principal Financial Officer) and Director * Senior Vice President – Finance, November 9, 2011 Kevin D. Howard Controller and Chief Accounting Officer (Principal Accounting Officer) * /s/ Richard R. Dykhouse As attorney-in-fact S-3 INDEX TO EXHIBITS Exhibit Description Form of Underwriting Agreement. ** Debtors’ Disclosure Statement filed pursuant to Chapter11 of the United States Bankruptcy Code filed on May1, 2009 with the United States Bankruptcy Court for the Southern District of New York in Case No.09-11435 (Jointly Administered) (incorporated by reference to Exhibit10.1 to the quarterly report on Form10-Q of Charter Communications, Inc. filed on August6, 2009 (File No.001-33664). Debtors’ Joint Plan of Reorganization filed pursuant to Chapter11 of the United States Bankruptcy Code filed on July15, 2009 with the United States Bankruptcy Court for the Southern District of New York in Case No.09-11435 (Jointly Administered) (incorporated by reference to Exhibit10.2 to the quarterly report on Form10-Q of Charter Communications, Inc. filed on August6, 2009 (File No.001-33664). Amended and Restated Certificate of Incorporation of Charter Communications, Inc. (originally incorporated July22, 1999) (incorporated by reference to Exhibit3.1 to the current report on Form8-K of Charter Communications, Inc. filed on August20, 2010 (File No.001-33664)). Amended and Restated By-laws of Charter Communications, Inc. as of November30, 2009 (incorporated by reference to Exhibit3.2 to the current report on Form8-K of Charter Communications, Inc. filed on December4, 2009 (File No.001-33664)). Certificate of Formation of CCO Holdings, LLC (incorporated by reference to Exhibit3.1 to the registration statement on FormS-4 of CCO Holdings, LLC and CCO Holdings Capital Corporation filed on February6, 2004 (File No.333-112593)). Certificate of Correction of Certificate of Formation of CCO Holdings, LLC (incorporated by reference to Exhibit3.2 to the registration statement on FormS-4 of CCO Holdings, LLC and CCO Holdings Capital Corp. filed on February6, 2004 (File No.333-112593)). Second Amended and Restated Limited Liability Company Agreement of CCO Holdings, LLC, dated as of November30, 2009 (incorporated by reference to Exhibit3.2 to the annual report on Form10-K of CCO Holdings, LLC and CCO Holdings Capital Corp. filed on March30, 2010 (File No.333-112593)). Amended and Restated Certificate of Incorporation of CCO Holdings Capital Corp. (incorporated by reference to Exhibit3.3 to the annual report on Form10-K of CCO Holdings, LLC and CCO Holdings Capital Corp. filed on March30, 2010 (File No.333-112593)). Form of Indenture. ** Legal Opinion of Kirkland& Ellis LLP. ** Computation of Ratio of Earnings to Fixed Charges. ** Consent of Kirkland& Ellis, LLP (included with Exhibit5.1). ** Consent of KPMG LLP. * Power of Attorney.** Statement of Eligibility of Trustee. ** * Filed herewith. \ ** previously filed E-1
